Judgment, Supreme Court, New York County (Rose Rubin, J.) rendered July 1, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defense counsel’s objection to a question asked of one of the officers concerning defendant’s response, if any, to a question as to whether defendant possessed a valid license for the weapon was sustained, and curative instructions issued. The curative instructions, together with the overwhelming evidence of guilt, rendered defendant’s response harmless (People v Crimmins, 36 NY2d 230).
Nor is there merit to defendant’s contention that the officers’ inconsistent testimony rendered their testimony incredible as a matter of law. These inconsistencies were for the jury to resolve (People v Mosley, 112 AD2d 812, affd 67 NY2d 985). Concur—Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.